Johnson, Chief Judge.
Ravan Construction Company, Inc., Regina Ravan and Gary Ravan (collectively “Ravan Construction”) file this direct appeal from the trial court’s order striking their answer and counterclaim and declaring them in default. This court does not have jurisdiction to decide this case.
The order appealed from states that because Ravan Construction did not comply with discovery rules, “the answer and counterclaim of Defendants shall be and are hereby struck and that Defendants are in default.” No amount of judgment is included in the order. No default judgment has ever been entered.
“The law distinguishes between a default, which involves an interlocutory matter, and a default judgment, which represents final judicial action and the vesting of rights.” (Citations and punctuation omitted.) Simons v. Equitec Properties Co., 190 Ga. App. 804 (380 SE2d 90) (1989). Because no final judgment has been entered in this case, the interlocutory appeal procedure was mandated. Id.; OCGA § 5-6-34 (b). Inasmuch as Ravan Construction did not follow that procedure, the appeal must be dismissed. See Ware v. Handy Storage, 222 Ga. App. 339 (474 SE2d 240) (1996); Neal v. State of Ga., 182. Ga. App. 37 (354 SE2d 664) (1987).

Appeal dismissed.


Pope, P. J., and Smith, J., concur.